Citation Nr: 1614789	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial compensable rating for right ear hearing loss.

4.  Entitlement to an initial compensable rating for residuals of left wrist fracture.

5.  Entitlement to an initial compensable rating for residuals of left forearm fracture.

6.  Entitlement to an initial compensable rating for bilateral hand arthritis.

7.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.

8.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left wrist.

9.  Entitlement to an initial compensable rating for deviated nasal septum.

10.  Entitlement to an initial compensable rating for rhinitis.

11.  Entitlement to an initial compensable rating for internal derangement of the left knee, status post anterior cruciate ligament (ACL) repair and meniscectomy, with residual traumatic degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Coast Guard from July 1983 to May 1984 and from June 1987 to March 2013. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013rating decision of the Anchorage Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issues of entitlement to service connection for sleep apnea and hearing loss disability of the left ear, and increased ratings for hearing loss disability, of the right ear, left wrist disability, left forearm disability, rhinitis and deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee had forward flexion ending at 140 degrees, and extension ending at 5 degrees, with no painful motion, recurrent subluxation, or lateral instability, but with X-ray evidence of DJD.

2.  For the entire appeal period, carpal tunnel syndrome of the right wrist has been manifested by no more than mild incomplete paralysis of the median nerve.

3.  For the entire appeal period, carpal tunnel syndrome of the left wrist has been manifested by no more than mild incomplete paralysis of the median nerve.

4.  For the entire appeal period, the Veteran's bilateral hand arthritis has been manifested by X-ray evidence of DJD in multiple joints with complaints of morning stiffness and pain with repetitive activity; there was no objective evidence of limitation of motion or other demonstrated functional impairment of the hands and fingers.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2015).

2.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015). 

3.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the left wrist are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015).  

4.  The criteria for an initial 10 percent rating for service-connected left hand arthritis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5216-5230 (2015).

5.  The criteria for an initial 10 percent rating for service-connected right hand arthritis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5216-5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim including: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the initial rating claims decided herein, the record reflects that this matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the Board finds that VA's duty to notify has been met.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

VA has also complied with its duty to assist the Veteran in the development of his claim.  All available service treatment records (STRs) and post-service treatment records were obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board finds that no additional development for medical opinions or examinations is necessary for these issues.  The Veteran underwent VA examinations of his hands, knee and wrists in 2013.  The examinations were adequate, as they were each predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided a rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although these examinations are now nearly three years old, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11- 95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee, bilateral hand, and bilateral carpal tunnel disabilities since he was last examined.  The Veteran does not contend otherwise.  Evidentiary development is complete. 

As VA's duties to notify and assist are met, the Board will address the merits of the claim. 

II.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      a.  Left Knee Disability

The Veteran's left knee internal derangement, status post ACL repair surgery and partial meniscectomy with residual of traumatic degenerative joint disease is evaluated as noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261.  A hyphenated diagnostic code is assigned when the Veteran's evaluation has been determined on the basis of a residual condition.  38 C.F.R. § 4.27.  In this instance, the Veteran is rated under Diagnostic Code 5003 for arthritis and the associated residual of limitation of leg extension under Diagnostic Code 5261.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.4), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. 32.

STRs show that the Veteran complained of left knee pain after training exercises in 1987.  He underwent ACL repair during service.

At a June 2013 VA examination, the Veteran did not report that flare-ups did not impact the function of his knee.  Upon examination, there were 140 degrees of flexion and 5 degrees of extension, with no objective evidence of pain on motion.  Range of motion was the same after three repetitions.  No swelling, excess fatigability, subluxation, dislocation, weakened movement, or incoordination was noted on examination.  Ligament testing revealed no instability.  There was no pain on palpation of the knee.  Knee strength was normal at 5/5.  X-ray studies revealed minimal degenerative changes of the knee.  The examiner found that the only functional loss or impairment of the left knee was less movement than normal.  The examiner also noted there had been a meniscal tear, but there were no resultant symptoms.  


With regard to the knee, normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5003-5261, an increased evaluation is not warranted as the 2013 VA examination report noted arthritis of a major joint and limitation of motion, but no evidence of swelling, muscle spasm, or evidence of painful motion.  Additionally, leg flexion was to 5 degrees, not 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Here, there was flexion to 140 degrees and no instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260.  As there is full flexion and extension to 5 degrees, there is also no knee ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  Moreover, the evidence does not show impairment of the femur with knee disability, impairment of the tibia and fibula with knee disability, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5262, 5263.  Finally, despite the in-service meniscal tear, the evidence of record does not show symptomatic removal of the cartilage or frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71, Diagnostic Codes 5258, 5259.  

In light of these factors, the Board finds that a noncompensable rating is warranted for the entirety of the appeal period.  38 C.F.R. § 4.31.

b.  Carpal Tunnel Syndrome

The Veteran is currently in receipt of initial 10 percent ratings for his carpal tunnel syndrome of the right and left wrists.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling. 

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.

STRs note that the Veteran was seen in service for bilateral carpal tunnel syndrome.  In July 2012, he complained of symptoms including numbness in the hands for the past year.  He denied dropping things, but stated that he had problems with his grip.  Nerve conduction studies were consistent with carpal tunnel syndrome of the right wrist.  Findings for the left wrist were within normal limits; however, if neurological symptoms persisted a repeat nerve study was recommended.

A June 2013 VA Peripheral Nerves VA examination report notes the Veteran's history of carpal tunnel syndrome since 2012 and his current complaints of occasional mild bilateral numbness and tingling of the median nerve distribution.  He denied pain.  Examination revealed that wrist strength, elbow strength, grip strength and pinch strength were 5/5 bilaterally.  There was no muscle atrophy and reflexes were normal.  Sensory examination was normal.  Phalen's sign and Tinel's sign were positive bilaterally.  After examining the Veteran and reviewing the claims file, the examiner stated that there was mild incomplete paralysis of the medial nerve bilaterally.

Based on the evidence, the Board concludes that ratings greater than 10 percent are not warranted for the Veteran's service-connected carpal tunnel syndrome of the right and left wrists, as the evidence shows no more than mild incomplete paralysis of the right and left median nerves.  As noted above, the 2013 VA examination report notes that grip and pinch strength was normal.  There was mild paresthsias and numbness bilaterally, but reflexes and range of motional were normal bilaterally.  No functional loss, paralysis, or neuritis was found during the period of the appeal.  In other words, the neurological involvement has been wholly sensory.  All in all, the symptomatology comports with a finding of no more than mild incomplete paralysis of the Veteran's right and left median nerves. 

For all the foregoing reasons, the Veteran's claims for entitlement to increased ratings must be denied.  The Board has considered staged ratings, under Fenderson, supra, but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.  Increased evaluations under other potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But no other nerves were noted to be affected by the Veteran's bilateral carpal tunnel syndrome in the 2013 VA examination report.  See 38 C.F.R. § 4.124a.  


c.  Arthritis of the Hands

The Veteran's osteoarthritis of the bilateral hands and fingers has been assigned a single, noncompensable rating under Diagnostic Code 5003, the diagnostic code for degenerative arthritis. 

Pursuant to Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where there is no limitation of motion, a 10 percent evaluation is for assignment for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is for assignment for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45(f). 

Limitation of motion of the joints of the fingers are contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  Diagnostic Code 5228 references limitation of motion of the thumb.  A zero percent rating is warranted for a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and a 20 percent rating is warranted for a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers.

Diagnostic Code 5229 provides disability ratings for limitation of motion of the index and long fingers. A noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and with extension limited by no more than 30 degrees.  A 10 percent disability rating is warranted for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees. 

Diagnostic Code 5230 references limitation of motion of the ring and little finger.  That diagnostic prescribes a noncompensable rating for any limitation of motion of either finger. 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

STRs show that the Veteran reported swelling and pain in the finger joints in the morning and after normal use on a January 2013 separation Report of Medical History.

Following service, a June 2013 VA examination report notes the Veteran's complaints of morning stiffness in his hands, and pain with repetitive activity.  He reported flare-ups with housework to the point he was no longer able to use his hands, but the examiner also noted that his day to day activities were not impacted.  On examination, there was no pain noted.  Range of motion of the hand and fingers was normal and without pain, even after three repetitions.  Grip strength was 5/5 bilaterally.  No functional loss whatsoever was shown on examination.  X-ray studies revealed DJD in multiple joints of both hands. 

As indicated above, range of motion testing has revealed normal flexion and extension.  In short, for the entire period under consideration, the record establishes that the Veteran's bilateral hands and fingers have had essentially normal range of motion warranting a noncompensable rating under Diagnostic Codes 5228-5230.  There also is no objective evidence of pain on motion, and the Veteran has had no ankylosis, amputation, or other demonstrated functional impairment of the hands and fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  This objective evidence suggests that the criteria for a compensable rating under Diagnostic Code 5003 or any other potentially applicable diagnostic code of the rating schedule simply are not met. 

However, the 2013 VA examination report also notes the Veteran's lay complaints of occasional pain and stiffness in the fingers of both hands, to include during occasional flare-ups.  He has reported that these flare-ups were severe enough to prohibit use.  While these statements were not objectively confirmed on examination, the Board finds no reason to question the veracity of the Veteran's assertions in this regard.

Thus, the Board finds that when the Veteran's competent and credible statements and the 2013 VA examiner's findings are considered in light of the provisions of 38 C.F.R. §§ 4.40 and 4.45, Deluca, and the benefit-of-the-doubt doctrine, the Veteran's overall disability associated with arthritis in each hand is comparable to painfully limited-albeit, noncompensable-motion.  As such, the Board, in turn, finds that a 10 percent rating for right hand arthritis and a 10 percent rating for left hand arthritis, for involving two or more minor joint groups in each hand, under Diagnostic Code 5003, is warranted.  

Notably, however, no higher rating is assignable under Diagnostic Code 5003 at any pertinent point.  Although the Veteran has reported flare-ups with rigorous housework and pain with repetitive activity, the likely functional impairment during such flare-ups has been taken into consideration in determining that a 10 percent rating is warranted.  The Veteran's arthritis affecting each hand also has not been shown to involve any other factors that would warrant evaluating the disability under any other provision of VA's rating schedule.  Additionally, there is no evidence of incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

III.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's left knee disability symptoms of reduced motion is expressly contemplated by the diagnostic code which consider range of motion and additional functional loss.  The Veteran's carpal tunnel syndrome symptoms of numbness and tingling are also expressly contemplated by the diagnostic codes, which provide for various degrees of paralysis due to nerve impairment.  Finally, the Veteran's arthritis symptoms of pain and flare-ups are contemplated by the diagnostic code, which expressly considers range of motion, pain, and any other functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.  Accordingly, referral is not warranted.


ORDER

An initial rating compensable rating for internal derangement of the left knee, status post ACL repair and meniscectomy, with residual traumatic DJD, is denied.

An initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist is denied.

An initial rating in excess of 10 percent for carpal tunnel syndrome of the left wrist is denied.

An initial rating of 10 percent, but no higher, for right hand arthritis is granted.

An initial rating of 10 percent, but no higher, for left hand arthritis is granted.



REMAND

Service Connection for Sleep Apnea 

The Veteran claims that he has sleep apnea with restless leg syndrome that had its onset during his military service.  See April 2013 claim.  Service connection for periodic limb movement disorder was granted in a June 2013 rating decision; only service connection for sleep apnea remains on appeal.

STRs note that the Veteran was seen in December 2012 and reported that he was not getting restful sleep.  His wife had told him that his breath sounds while sleeping were few and soft.  A January 2013 Report of Medical History shows that the Veteran reported frequent trouble sleeping.  A January 2013 Report of Examination notes a diagnosis of mild sleep apnea.  During a June 2013 VA examination, the Veteran complained of sleep apnea.  He stated that he underwent a sleep study in 2012 that was negative; however, this sleep study is not of record.  The June 2013 VA examiner conducted no sleep study or other appropriate testing. 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner found there was no evidence of sleep apnea, but did not obtain the private sleep study or conduct any testing.  Accordingly, this conclusion is unsupported and remand is required for a new examination.

Service Connection for Left Ear Hearing Loss

The Veteran contends that he currently suffers from left ear hearing loss disability due to in-service noise exposure.  In fact, he is already service-connected for tinnitus and right ear hearing loss disability based on acoustic trauma and he contends that his left ear hearing was adversely affected by the same acoustic trauma that caused the service-connected tinnitus and right ear hearing loss disability.  His STRs document his unprotected exposure to continuous gunfire in 1989, and he is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

On post-service VA examination in May 2013, the examiner found that the Veteran did not meet the criteria for left ear hearing loss disability by VA standards (38 C.F.R. § 3.385).  The Board also notes that STRs note that the Veteran was seen repeatedly in service beginning in 1997 for complaints of hearing loss, predominantly on the left side.  The audiometric findings obtained during service in January 2013 are substantially at odds with the May 2013 findings, thus making the Veteran's hearing status unclear.  Specifically, testing in service revealed progressive high frequency asymmetrical hearing loss of the left ear, with pure tone thresholds of 55 and 70 at 3000 Hertz and 4000 Hertz respectively.  Just a few months later, those thresholds were noted to be 30 and 35 at the same frequencies.  As such, the Board is of the opinion that additional audiometric examination is warranted to ascertain and confirm current hearing acuity.  

Increased Rating for Right Ear Hearing Loss 

As noted above, the May 2013 VA audiological examination is at odds with an examination conducted several months earlier, throwing the severity of the right ear hearing loss into doubt.  Accordingly, a new examination is warranted.  The Veteran's increased rating claim for hearing loss disability of the right ear is inextricably intertwined with the remanded service connection claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Initial Ratings for Left Wrist Disability, Left Forearm Disability, Rhinitis and Deviated Septum

Review of the claims files reveals that the Veteran most recently underwent VA examinations for his left upper extremity disabilities, rhinitis and deviated septum in 2013; however, the Board does not have enough information these disabilities in order to properly rate them.  Specifically, no range of motion studies were completed for the left forearm and wrist.  Moreover, no X-ray study or endoscopy was conducted for the rhinitis and deviated septum in support of the related findings.  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, new examinations should be conducted.  Prior to these examinations, all outstanding, pertinent medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include Bartlett Regional Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea had its onset in service or is otherwise related to active service.  The examiner must specifically address the STRs noting sleep complaints and the diagnosis of sleep apnea.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any left ear hearing loss and the severity of right ear hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that left ear hearing loss is related to service, to include noise exposure therein.  All findings should be reconciled with the evidence of record, to include the January 2013 separation examination and the May 2013 VA examination.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected status-post left wrist fracture and status-post closed forearm fracture.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire (DBQ) shall be utilized.  All information required for rating purposes must be provided by the examiner, including findings of limitation of motion.  

6.  After any additional records are associated with the claims file, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected rhinitis and deviated septum.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate DBQ shall be utilized.  All information required for rating purposes must be provided by the examiner, including findings of polys and degree of obstruction.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


